Name: Commission Regulation (EC) No 1971/2002 of 5 November 2002 adjusting certain compensatory agrimonetary aid granted in the United Kingdom and Sweden
 Type: Regulation
 Subject Matter: monetary economics;  agricultural policy;  Europe
 Date Published: nan

 Avis juridique important|32002R1971Commission Regulation (EC) No 1971/2002 of 5 November 2002 adjusting certain compensatory agrimonetary aid granted in the United Kingdom and Sweden Official Journal L 302 , 06/11/2002 P. 0028 - 0029Commission Regulation (EC) No 1971/2002of 5 November 2002adjusting certain compensatory agrimonetary aid granted in the United Kingdom and SwedenTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(1), and in particular Article 5 thereof,Whereas:(1) For Sweden and the United Kingdom, the maximum amounts of the first tranches of compensatory aid resulting from the exchange rates applicable on 1 July 2000 and 1 August 2000 are laid down respectively in Commission Regulations (EC) No 1612/2000 of 24 July 2000(2) and (EC) No 2293/2000 of 16 October 2000(3).(2) For the United Kingdom, the maximum amounts of the first tranche of compensatory aid resulting from the euro conversion rates applicable on 1 July 2001 are laid down by Commission Regulation (EC) No 1966/2001(4).(3) Article 5(3) of Regulation (EC) No 2799/98 lays down that the amounts paid out under the second and third tranches of aid shall each be reduced, in relation to the level of the previous tranche, by at least a third of the amount paid out in the first tranche; Article 5(4) lays down that the amounts of the second and third tranches shall be reduced or cancelled depending on the extent to which income is affected by any movements in the conversion rates recorded on the first day of those tranches.(4) Under Council Regulation (EC) No 1672/2000 of 27 July 2000 amending Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops, to include flax and hemp grown for fibre(5), from the 2001/2002 marketing year onwards flax and hemp grown for fibre are included in the support system for certain arable crops. Consequently, from that marketing year onwards, the date of the operative event for area payments in respect of flax and hemp grown for fibre has moved from 1 August to 1 July.(5) Examination of the rates laid down for the pound sterling and the Swedish krona by Regulation (EC) No 1468/2002 of 12 August 2002 setting the conversion rate applicable to certain direct aids whose operative event is 1 July 2002(6) indicates that those currencies have depreciated.(6) For the United Kingdom, therefore, the third tranche of the compensatory aid whose operative event falls between 1 July 2000 and 1 August 2000 should be cancelled, as well as the second tranche of compensatory aid whose operative event falls on 1 July 2001.(7) Under Commission Regulation (EC) No 1967/2001 of 8 October 2001 adjusting certain compensatory agrimonetary aids granted in Denmark and Sweden(7), the granting of the second tranche of compensatory aid whose operative event falls between 1 July 2000 and 1 August 2000 is not authorised for Sweden. In the interest of clarity, in particular as a result of changes in the value of the Swedish krona, the third tranche of this compensatory aid for Sweden should be cancelled.(8) The measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned,HAS ADOPTED THIS REGULATION:Article 11. The third tranche of compensatory aid for the United Kingdom provided for by Regulation (EC) No 1612/2000 relating to aid whose operative event falls on 1 July 2000 shall be cancelled.2. The third tranche of compensatory aid for the United Kingdom provided for by Regulation (EC) No 2293/2000 relating to aid whose operative event falls on 1 August 2000 shall be cancelled.3. The second tranche of compensatory aid for the United Kingdom provided for by Regulation (EC) No 1966/2001 relating to aid whose operative event falls on 1 July 2001 shall be cancelled.Article 21. The third tranche of compensatory aid for Sweden provided for by Regulation (EC) No 1612/2000 relating to aid whose operative event falls on 1 July 2000 shall be cancelled.2. The third tranche of compensatory aid for Sweden provided for by Regulation (EC) No 2293/2000 relating to aid whose operative event falls on 1 August 2000 shall be cancelled.Article 3This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 November 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 349, 24.12.1998, p. 1.(2) OJ L 185, 25.7.2000, p. 36.(3) OJ L 262, 17.10.2000, p. 12.(4) OJ L 268, 9.10.2001, p. 24.(5) OJ L 193, 29.7.2000, p. 13.(6) OJ L 217, 13.8.2002, p. 6.(7) OJ L 268, 9.10.2001, p. 26.